DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 11/06/2020 was reviewed and the listed references were noted.  

Drawings
The 5 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-20 are pending.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during a telephone communication with Applicant’s representative, Matthew Littlefield, Esq. (Reg. No. 77,623) on October 28, 2021.  According to this amendment, the following modifications are proposed to the claim set:
i)	the preamble of Claim 11 should be amended as follows: in line 2 of Claim 11, please insert the term “non-transitory” before “computer-readable storage medium”;
ii)	cancel Claim 6; and
iii)	cancel Claim 16.


Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.  Claims 6 and 16 are canceled.  The following is Examiner’s stated reasons for the allowable subject matter: consider Claim 1, Jiu et al. (“Human Body Part Estimation from Depth Images via Spatially-Constrained Deep Learning” – IDS) discloses “A method for image segmentation of a surface in a volume, the method comprising: receiving an image volume to be segmented, applying a two-dimensional patch generation algorithm to the input volume to generate an output therefrom ” (Jiu, Page 126, Fig. 3, the input which is a human body; also see paragraph 1 of Section 4. Experimental Results): applying the output of the two-dimensional patch generation algorithm to a plurality of deep neural networks (DNNs)” (Jiu, Page 126, Fig. 3, where the preprocessing, pyramid, and the multiscale convolutional networks are shown, which are collectively considered to be the segmentation algorithm; and Page 126, Fig. 3, where the segmentation algorithm has resulted in segmentation of the human body, in surfaces (curved surfaces) shown as feature maps).  However, the cited prior art reference does not provide a motivation to teach the combination of: “each DNN trained using an objective function and back propagation and configured to produce an output comprising a value for each pixel of a two-dimensional image; combining the outputs of each of the DNNs to produce a tensor, the tensor comprising a vector containing the outputs of the DNNs for each corresponding pixel of the two- dimensional image; applying a segmentation model to the tensor, the segmentation model trained using an objective function and back propagation, where the segmentation model outputs a final segmentation of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIAMAK HARANDI/Primary Examiner, Art Unit 2662